                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

DANIEL HURLBUT                                                             PLAINTIFF
ADC #658898

v.                        CASE NO. 5:19-CV-00173 BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 18th day of February 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
